Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on September 5, 2022. Claim 1 has been amended. Claim 2 has been cancelled. Claims 1 and 3-20 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on September 8, 2022.
The application has been amended as follows: 
Claim 1: A lighting apparatus, comprising: a rectifier for receiving an AC power from an AC input to generate a DC current, wherein a TRIAC wall switch is selectively coupled to the AC input, wherein the TRIAC wall switch is operated by a user with an first manual operation to suppress a portion of the AC power from the AC input corresponding to the first manual operation; a 0-10V dimmer converter for selectively coupled to a 0-10V dimmer, wherein the 0-10V dimmer converts a dimmer voltage of the 0-10V dimmer to a dimmer signal corresponding to a second manual operation of the user; a power circuit for coupling to the 0-10V dimmer converter and the rectifier to convert the DC current to a set of driving current; and a light source comprising multiple LED modules, wherein the light source receives the set of driving current to emit a light corresponding to the first manual operation and the second manual operation, wherein the power circuit detects 
Claim 16: On line 2, change “are changes” to --are changed--.

Claims 1 and 3-20 are allowed.
Regarding Claims 1 and 3-20, applicant amended claim 1 to overcome the claim rejection set forth in the Non-Final Office action dated on June 3, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a lighting apparatus wherein, along with the other claimed features, the power circuit detects whether the TRIAC dimmer is coupled and whether the 0-10V dimmer is coupled to determine the set of driving current, as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844